UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10/A (Amendment# 2) GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) THE SECURITIES ACT OF 1934 Commission file number 0-30770 BRAVO RESOURCE PARTNERS LTD. (Exact name of registrant as specified in its charter) Yukon,Canada 04-3779327 (State or other jurisdiction ofincorporation (IRS Employer Identification No.) or organization) 4155 East Jewell Avenue, Suite 500 Denver, Colorado 80222 (Address of principal executive office) (Zip Code) Registrant’s telephone number: (303) 898-1371 Securities registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common, no par value Pink Sheets; Over the Counter Bulletin Board ("OTCBB") None (Title of Class) Securities registered pursuant to Section 12(g) of the Act: Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reportingcompany) Smaller reporting company ý Table of
